684 S.E.2d 288 (2009)
300 Ga. App. 81
AUSTIN et al.
v.
MORELAND et al.
Moreland et al.
v.
Austin et al.
Nos. A07A1206, A07A1207.
Court of Appeals of Georgia.
September 16, 2009.
Green & Sapp, Henry D. Green, Jr., Atlanta, for appellants.
Don C. Keenan, Charles H. Allen, Allan L. Galbraith, for appellees.
MILLER, Chief Judge.
In Moreland v. Austin, 284 Ga. 730, 670 S.E.2d 68 (2008), the Supreme Court of Georgia reversed the judgment of this Court in Austin v. Moreland, 288 Ga.App. 270, 653 S.E.2d 347 (2007). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
SMITH, P.J., and BARNES, J., concur.